Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a fortified plant-based formulation, classified in A23L 35/00.
II. Claim 30, drawn to a method for providing a nutritional supplement, classified in A23L 33/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as product safety testing.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
-- the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
-- the prior art applicable to one invention would not likely be applicable to another invention; and/or
--the inventions are likely to raise different non-prior art issues.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Andreanne Auger on 3/16/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 30 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product (i.e., a law of nature/a natural phenomenon). The claim(s) recite(s) a composition comprising a vitamin, lipid, protein and calcium component, wherein the calcium component is an algae. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

This is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.

Claim Rejections - 35 USC § 112
Claims 2 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one vitamin component,” “at least one lipid component,” “at least one protein component” and “at least one calcium component.”
Claims 13-14 recite “the vitamin component,” claims 15-16 recite “the lipid component” and claims 17-18 recite “the protein component.”
It is unclear whether claims 13-18 are referring to one, more than one, or all of the vitamin components, lipid components or protein components.
For purposes of examination, the claims are examined as referring to one of the vitamin/lipid/protein components.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett-Reis (US2018/0077952), West (US2011/0206786) and Neuls (US2006/0223730).

The infant formulas for use herein may comprise fat, protein, carbohydrate, minerals, and vitamins, all of which are selected in kind and amounts to meet the dietary needs of the intended infant population.  Carbohydrates suitable for use herein may be simple or complex, lactose-containing or lactose-free, or combinations thereof, non-limiting examples of which include hydrolyzed, intact, naturally and/or chemically modified cornstarch, maltodextrin, glucose polymers, sucrose, corn syrup, corn syrup solids, rice or potato derived carbohydrate, glucose, fructose, lactose, high fructose corn syrup and indigestible oligosaccharides such as fructooligosaccharides (FOS), galactooligosaccharides (GOS), and combinations thereof. Proteins suitable for use herein include hydrolyzed, partially hydrolyzed, and non-hydrolyzed or intact proteins or protein sources, and can be derived from any known or otherwise suitable source such as milk (e.g., casein, whey), animal (e.g., meat, fish), cereal (e.g., rice, corn), vegetable (e.g., soy), or combinations thereof.  Fats suitable for use in the infant formulas include coconut oil, soy oil, corn oil, olive oil, safflower oil, high oleic safflower oil, algal oil, MCT oil (medium chain triglycerides), sunflower oil, high oleic sunflower oil, palm and palm kernel oils, palm olein, canola oil, marine oils, cottonseed oils, and combinations thereof.  Vitamins and similar other ingredients suitable for use in the infant formulas include vitamin A, vitamin D, vitamin E, vitamin K, thiamine, riboflavin, pyridoxine, vitamin B12, niacin, folic acid, pantothenic acid, biotin, vitamin C, choline, inositol, salts and derivatives thereof, and combinations thereof.  Minerals suitable for use in the infant formulas include calcium, phosphorus, magnesium, iron, zinc, manganese, copper, chromium, iodine, sodium, potassium, chloride, and combinations thereof [0048-0056].
Examples 2.1-2.3 disclose soy-based compositions (total of 454kg) comprising:
	-.162kg (.035%) ascorbyl palmitate (i.e. vitamin c) – reading on instant claims 1a, 13-14;
	- Ascorbic acid – reading on instant claim 13;
	- 38.1kg (8.392%) Soy oil – reading on instant claims 1b and 15-16;
	-66.1 (14.56%) soy protein isolate – reading on instant claims 1c and 17-18;

	- calcium phosphate, magnesium chloride, etc.
As seen in Examples 2.1-2.3, the majority of the ingredients are plant based (safflower oil, coconut oil, soy oil, soy protein, corn syrup, vitamins, minerals), and the specification defines plant-based to comprise few or no animal and/or synthetic products and, absent definition in the specification as to the meaning of “few” the formulation of Barrett-Reis are considered to read on plant-based formulation as claimed.
While Barrett-Reis teaches the inclusion of DHA and teaches that sources of DHA include algal oil, Barrett-Reis does not teach the inclusion of red algae as a source of calcium and magnesium.
West discloses fortified food and dietary supplements which are enhanced with Acai and iridoids (i.e. plant-based) (Abs). West teaches that the compositions can be formulated to comprise 0-15% red algae extract, 0-15% algae extract or 0-15% microalgae oil (working examples).
Neuls discloses compositions comprising calcium  and magnesium supplements, wherein the composition is derived from marine algae (Abs).  Neuls teaches that calcium is an essential mineral and is one of the most popular dietary supplements in the United States. Almost all calcium in the human body is found in the bones and teeth where it is critical for health and strength. Calcium is also found in the blood, extracellular fluid, muscles, and other tissues, where it plays a role in blood pressure, muscle contraction, transmission of nerve impulses, and glandular secretions. Evidence from recent studies suggests that calcium, besides maintaining bone strength, may also be good for the heart, help lower blood pressure, and improve blood lipid levels. An American Cancer Society study also found that calcium may reduce the risk of colorectal cancer [0003]. 
In addition to calcium there are many other minerals and other materials that are desirable in a supplement.  One mineral that is useful in a supplement is magnesium. Magnesium is utilized in a variety of essential bodily functions such as ATP metabolism, muscle contraction, nerve function, transmembrane transportation, and enzyme function. Another useful material for a supplement is strontium. It has been suggested that strontium can aid healthy bones [0006-0007], reading on instant claim 8.

Neuls teaches the compositions to be derived from marine algae. Any suitable marine algae may be used. Preferred are marine algae of the division Rhodophyta (red algae). Preferred are marine algae of the class Rhodophyceae. Preferred are marine algae of the order Corallinale. Preferred are non-geniculate Coralline algae. Preferred are rhodoliths, reading on instant claims 2-6.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barrett-Reis with those of West and Neuls and use rhodolith algae as the source of calcium and magnesium in the formulation of Neuls as Neuls teaches that marine sources are attractive to consumer as they are “natural” products, thus it would have been prima facie obvious to add 0-15% of algae extract or oils containing the calcium and magnesium as West teaches that these are amounts suitable for use in nutritional supplements.  One of skill in the art would have a reasonable expectation of success as Barrett-Reis that marine and algal oils are suitable for use and teaches the supplements to also comprise calcium ands magnesium.
Regarding the claimed plant based formulation, as discussed above the composition comprise 
Regarding claims 10-12: The patient population in these claims are considered recitations of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the composition of the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim limitations.  As the prior art teaches the formulation to be suitable for infant consumption, the composition is capable of being administered to a subject having the age ranges recited by the instant claims.

Claims 1-6, 7 and 8-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett-Reis (US2018/0077952), West (US2011/0206786) and Neuls (US2006/0223730), as applied to claims 1-6 and 8-19 above, and further in view of HWA (US2007/0292591).

HWA teaches that red algae lithothamnium calcareum (also known as Phymatolithon calcareum) is marine algae that has natural calcium that is suitable for use in various foods and has higher bioavailability that calcium carbonate [0037].
It would have been prima facie obvious to a person or ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above references with those of HWA and specifically use lithothamnium calcareum as the red algae as this algae is taught to be suitable for use in foods and has high bioavailability.  One of skill in the art would have a reasonable expectation of success as the above references disclose nutritional supplements for ingestion (i.e. food) and its prima faice obvious to pursue the known options within the technical grasp of the skilled artisan to formulate foods comprising red algae.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679. The examiner can normally be reached Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613